DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/24/2022, with respect to the claim amendments have been fully considered and are persuasive. The 35 U.S.C. 102(a)(1) rejections of claims 1-3 and 5 have been withdrawn. 
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The subject matter of the independent claim 1 filed on 1/24/2022 could either not be found or was not suggested in the prior art of record.
With respect to claim 1, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of a carrier movable linearly along a length of one of the jaws from a first end region to a second end region thereof, in combination with the other limitations of the independent claim.
	The closest prior art is Melges (US Patent No. 3,669,115), which discloses a circumcision device (15 in Fig. 1, abstract) comprising two jaws (18 and 19) configured to crush a foreskin between them along an elongated crush region (region defined between 34 and 35) that is transverse to a foreskin (capable of being oriented in this way) and transverse to a general direction in which a penis being circumcised extends (capable of being oriented in this way), the jaws (18 and 19) being movable between a first open col. 2, lines 55-57: "The hook latch member 29 is recessed to provide a constriction 32 permitting the latch to be broken open by firmly depressing the tab 30", breaking the latch opens the jaws therefore there is an open inoperative position) and a closed operative position (col. 2, lines 17-18: "FIG. 1 shows a top assembly view of an embodiment of the surgical instrument of the present invention in closed position”) in which a clamping and crushing force is in use exerted on a foreskin positioned between the jaws to promote hemostasis within the elongated crush region (34 and 35) (col. 3, lines 67-670: "In carrying out this procedure the skin, mucous membrane, and all blood vessels of the foreskin over the glans penis have been sealed together by the crushing action of the clamping member, with resultant sealing preventing bleeding"), a mechanism (20) interconnecting the jaws (18 and 19) such that they are movable between the first open inoperative position in which one end of a gap between the jaws (18 and 19) is open to allow for introduction of a transverse foreskin to move along the jaws (18 and 19) to a central region thereof (col. 1, lines 44-46: "a portion which can be clamped shut to crush the foreskin at the desired point and seal the veins and arteries so as to eliminate bleeding and the need of using stitches", the jaws have an opening in which the foreskin is introduced) and the closed operative position in which the mechanism (20) interconnects the jaws (18 and 19) at both ends thereof and the jaws (18 and 19) exert, in use, a crushing force on foreskin within the elongated crush region (34 and 35) wherein the circumcision device (15) includes a cutting assembly (17) movable from one end region of the jaws (18 and 19) towards an opposite end region thereof relative to the elongated crush region (34 and 35) (the claim language does not require the movement to be longitudinal, 17 moves from right end of 35 to right end of 34 as it pivots) and wherein the cutting assembly (17) includes a carrier (45) movable longitudinally along a length of one of the jaws (18 and 19) (45 pivots around 42, moving ) from a first end region thereof to a second end region thereof (45 pivots around 42 from right side of jaws to 47).
	However, Melges fails to disclose a carrier movable linearly along a length of one of the jaws from a first end region to a second end region thereof since the carrier as disclosed by Melges does not move linearly, but instead pivots around a pivoting point, 42. Furthermore, the prior art of record does not suggest any motivation to modify the Melges disclosure to arrive at these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771    
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771